DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-21-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0155601 hereinafter Nakatsutsumi in view of Chuvatkin et al. “Reactions of Chlorine Monofluoride. III…” hereinafter Chuvatkin [cited in IDs filed 11-21-2019]. 
Regarding Claims 1, 10 and 11, Nakatsutsumi teaches a battery comprising an electrolyte solution and a method for preparing the electrolytic solution (paragraphs 35-36), wherein the electrolytic solution comprises fluoropropionate compound and a solvent (see claims 1-2). 
Nakatsutsumi does not specifically teaches compound as claimed, however, Chuvatkin teaches a for preparing the electrolytic solution comprising preparing methyl 3-chloro-2,2-difluoropropionate from methyl 2,3-dichloro-2-fluoropropionate in the presence of HF and CIF, isolating the compound by liquid-liquid extraction and then distillation (see Table 1, compound XI to XII, page 826). Therefore, it would have been obvious to one of ordinary skill in the art to form such electrolyte solution before the effective filing date of the claimed invention because 
Regarding Claims 2-9, the combination teaches that the electrolyte solution comprises methyl 3-chloro-2,2-difluoropropionate as described above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729